Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of May 28, 2015, is among GLOBAL POWER EQUIPMENT GROUP
INC., a Delaware corporation (the “Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders, Swingline Lender and
Issuing Lender (the “Administrative Agent”), and the LENDERS (as defined in the
Credit Agreement defined below) signing this Fifth Amendment.

 

BACKGROUND

 

A.                                The Borrower, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
February 21, 2012, as amended by that certain First Amendment to Credit
Agreement and First Amendment to Security Agreement, dated as of April 25, 2012,
that certain Second Amendment to Credit Agreement dated as of July 19, 2012,
that certain Third Amendment and Limited Waiver to Credit Agreement and Second
Amendment to Security Agreement, dated as of March 4, 2013, but effective as of
December 7, 2012, that certain Lender Joinder Agreement, effective as of
December 17, 2013, and that certain Fourth Amendment and Limited Waiver to
Credit Agreement, dated as of December 22, 2014 (as amended, the “Credit
Agreement”).  The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.

 

B.                                 The Borrower has informed the Administrative
Agent and the Lenders that (i) the previously delivered audited financial
statements for the Fiscal Year ending December 31, 2014 and accompanying
Officer’s Compliance Certificate were incorrect, (ii) the representations set
forth in Section 6.26 of the Credit Agreement regarding such financial
statements and accompanying Compliance Certificate were incorrect each time such
representations were made and (iii) as a result of such incorrect financial
statements, the Borrower has failed to keep proper books, records and accounts
in accordance with Section 7.7 of the Credit Agreement.  The failure to keep
proper books, records and accounts and the delivery of incorrect financial
statements for the Fiscal Year ending December 31, 2014, together with an
inaccurate Officer’s Compliance Certificate constitute a breach of Sections
6.26, 7.1(a), 7.2(a) and 7.7 of the Credit Agreement, and constitute Events of
Default under Sections 9.1(c), (d) and (e) of the Credit Agreement
(collectively, the “Existing Events of Default”).

 

C.                                 The Borrower has requested that the Lenders
(i) waive the Existing Events of Default, (ii) consent to the delivery of
restated financial statements for the Fiscal Year ending December 31, 2014 and a
corrected Officer’s Compliance Certificate on or before June 30, 2015 and
(iii) agree to postpone the delivery of the quarterly financial statements for
the first fiscal quarter of the 2015 Fiscal Year required by Section 7.1(b) and
accompanying Officer’s Compliance Certificate until June 30, 2015.

 

D.                                The Borrower has also requested certain
amendments to the Credit Agreement and the Lenders and the Administrative Agent
hereby agree to amend the Credit Agreement, subject to the terms and conditions
set forth herein.

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 1

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Required
Lenders and the Administrative Agent covenant and agree as follows:

 

1.                                    LIMITED WAIVERS AND CONSENT.  Subject to
the satisfaction of the conditions of effectiveness set forth in Section 4
hereof and the proviso immediately following in this Section 1, the
Administrative Agent and the Required Lenders hereby agree, on a one-time only
basis:

 

(a)                               to waive the Existing Events of Default;

 

(b)                              to consent to an extension of time until
June 30, 2015 for the delivery of (i) the restated audited financial statements
of the Borrower and its Subsidiaries for the Fiscal Year ending December 31,
2014, accompanied by a report and opinion on such financial statements by an
independent certified public accounting firm in accordance with
Section 7.1(a) of the Credit Agreement and (ii) a restated Officer’s Compliance
Certificate for such period; and

 

(c)                               to waive all Defaults or Events of Default
which have occurred or would occur solely as a result of the failure to deliver
the quarterly financial statements for the first fiscal quarter of the 2015
Fiscal Year required by Section 7.1(b) and the accompanying Officer’s Compliance
Certificate by May 15, 2015 and consent to an extension of time until June 30,
2015 for the delivery of such quarterly financial statements and Officer’s
Compliance Certificate for such period;

 

provided that the limited waivers set forth in clauses (a) and (c) above shall
automatically terminate and be of no further force or effect (x) if the Borrower
fails to deliver the items set forth in clauses (b) and (c) above on or prior to
June 30, 2015 or (y) if the Borrower fails to pay to the Administrative Agent,
concurrently with the delivery of the items set forth in clause (b) and
(c) above, the accrued additional interest and fees owing as a result of any
retroactive adjustment of the Applicable Margin for any period prior to June 30,
2015.

 

For the avoidance of doubt, the limited waivers provided in this Section 1 do
not waive (i) any other Default or Event of Default (including any Event of
Default arising from the Borrower’s failure to comply with the financial
covenants set forth in Section 8.15 of the Credit Agreement), (ii) the
retroactive adjustment of the Applicable Margin for any period prior to June 30,
2015 in which the Consolidated Total Leverage Ratio reported in any Officer’s
Compliance Certificate is found to have been inaccurately reported or (iii) the
payment of accrued additional interest and fees owing as a result of any such
retroactive adjustment of the Applicable Margin.

 

2.                                    AMENDMENTS.

 

(a)                               The definition of “LIBOR” set forth in
Section 1.1 of the Credit Agreement is hereby amended by adding the following
paragraph at the end thereof to read as follows:

 

Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 2

 

--------------------------------------------------------------------------------


 

(b)                              Section 1.1 of the Credit Agreement shall be
amended to add the defined term “Chattanooga Plant” thereto in alphabetical
order to read as follows:

 

“Chattanooga Plant” shall mean the engineered power control room solutions
manufacturing and integration business, operated by Koontz-Wagner Custom
Controls in Chattanooga, Tennessee.

 

(c)                               Section 7.1 of the Credit Agreement shall be
amended to add a new subsection (e) thereto to read as follows:

 

(e)                               Monthly Financial Statements.  As soon as
practicable and in any event (i) by June 15, 2015, with respect to the month
ending April 30, 2015 and (ii) within twenty (20) days after the end of each
month of each Fiscal Year (commencing with the month ended May 31, 2015), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such month and unaudited Consolidated statements of income for the
month then ended and that portion of the Fiscal Year then ended, all in
reasonable detail and prepared by the Borrower in accordance with GAAP, and
accompanied by a certificate of the chief financial officer of the Borrower
stating that, to the Borrower’s knowledge, such balance sheet and statements of
income present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended; provided that, for the balance sheets and
statements of income delivered for the periods ending April 30, 2015 and May 31
2015, the certification accompanying such balance sheets and statements of
income may be made subject to revision based on the on-going review of (x) the
audited financial statements of the Borrower and its Subsidiaries for the Fiscal
Year ending December 31, 2014 and (y) the unaudited quarterly financial
statements of the Borrower and its Subsidiaries for the period ending March 31,
2015 and any such revisions required to be made shall not result in an Event of
Default for failure to deliver such monthly financial statements if such revised
monthly financial statements are delivered on or before June 30, 2015.

 

(d)                             Article VII of the Credit Agreement shall be
amended to add a new Section 7.21 thereto to read as follows:

 

Section 7.21  Collateral Examination and Consultant.

 

(a)                               Collateral Examination.  On or prior to
June 30, 2015, the Borrower shall permit Administrative Agent’s employees,
accountants, attorneys or other Persons acting as its agent, to (x) inspect and
verify the Collateral and (y) inspect and copy (at the Borrower’s expense) any
and all records pertaining thereto.  Such collateral examination (i) shall be at
the Borrower’s expense, up to a maximum aggregate amount not to exceed $75,000
and (ii) shall not count as a visit or inspection for purposes of the limitation
set forth in clause (b) of the proviso to the first sentence of Section 7.13,
but shall otherwise be subject to the

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 3

 

--------------------------------------------------------------------------------


 

confidentiality provisions contained in Section 7.13.  The results of such
collateral examination shall be in form and substance satisfactory to the
Administrative Agent.

 

(b)                              Consultant for Chattanooga, Tennessee.  On or
prior to June 30, 2015, the Borrower shall engage (at the Borrower’s expense) a
third-party consultant acceptable to the Administrative Agent (the “Consultant”)
to (x) inspect the Chattanooga Plant, (y) conduct an operational assessment of
the Chattanooga Plant and (z) discuss the affairs, finances and business of the
Chattanooga Plant with any officer or director of the Borrower and its
Subsidiaries.  The Borrower and its Subsidiaries may place reasonable limits on
the Consultant’s access to information which is proprietary or constitutes trade
secrets and need not disclose to the Consultant any information that would
violate a confidentiality agreement entered into by the Borrower or such
Subsidiary with any unrelated third-party on an arm’s length basis and in good
faith. The engagement letter between the Borrower and the Consultant shall be in
form and substance reasonably satisfactory to the Administrative Agent.  The
Borrower shall require the Consultant to prepare a written report which shall
include (i) the results of such inspection and operational assessment of the
Chattanooga Plant and (ii) the Consultant’s conclusions and recommendations in
connection therewith.  The Borrower shall authorize and direct the Consultant to
disclose to the Administrative Agent and the Lenders such written report
generated by the Consultant in connection with the foregoing.

 

(e)                               Section 9.1 of the Credit Agreement is hereby
amended to read as follows:

 

(d)                             Default in Performance of Certain Covenants. 
Any Credit Party shall default in the performance or observance of any covenant
or agreement contained in Sections 7.1, 7.2(a), 7.3(a), 7.4 (with respect to
such Person’s legal existence), 7.13, 7.14, 7.15, 7.16, 7.18, 7.20, 7.21 or
Article VIII.

 

3.                                    REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery hereof, the Borrower represents
and warrants that, as of the date hereof and after giving effect to the limited
waivers set forth in Section 1 and the amendments set forth in Section 2 hereof:

 

(a)                               other than the representations and warranties
with respect to the previously delivered financial statements for Fiscal Year
2014, the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects, on and
as of the date hereof as made on and as of such date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects on and as of the date hereof as if made on and
as of such date, (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 4

 

--------------------------------------------------------------------------------


 

Effect, in which case such representation and warranty shall be true and correct
in all respects as of such earlier date);

 

(b)                              no event has occurred and is continuing which
constitutes a Default or an Event of Default;

 

(c)                               (i) the Borrower has full power and authority
to execute and deliver this Fifth Amendment, (ii) this Fifth Amendment has been
duly executed and delivered by the Borrower, and (iii) each of this Fifth
Amendment and the Credit Agreement, as amended and affected hereby, constitutes
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies, regardless of whether considered in a
proceeding in equity or at law;

 

(d)                             neither the execution, delivery and performance
of this Fifth Amendment, nor the consummation of any transactions contemplated
herein, will conflict with, result in a breach of or constitute a default under
any indenture, agreement or other instrument to which the Borrower is a party or
by which any of its properties may be bound or any Governmental Approval
relating to Borrower, except to the extent such conflict, breach or default,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and

 

(e)                               no authorization, approval, consent, or other
action by, notice to, or filing with, any governmental authority or other Person
not already obtained (including the Board of Directors (or other similar
governing body) of the Borrower) is required for the execution, delivery or
performance by the Borrower of this Fifth Amendment.

 

4.                                    CONDITIONS TO EFFECTIVENESS.  This Fifth
Amendment shall be effective as of May 28, 2015 (the “Fifth Amendment Effective
Date”) subject to satisfaction or completion of the following:

 

(a)                               the Administrative Agent shall have received
counterparts of this Fifth Amendment executed by the Required Lenders;

 

(b)                              the Administrative Agent shall have received
counterparts of this Fifth Amendment executed by the Borrower and acknowledged
by each Subsidiary Guarantor;

 

(c)                               the Administrative Agent shall have received,
for the account of each Lender timely executing this Fifth Amendment, a waiver
fee equal to five basis points (0.05%) of the Revolving Credit Commitment of
such Lender; and

 

(d)                             the Administrative Agent shall have received, in
form and substance satisfactory to the Administrative Agent and its counsel,
such other documents, certificates and instruments as the Administrative Agent
shall reasonably require.

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 5

 

--------------------------------------------------------------------------------


 

5.                                    REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                               Upon the effectiveness of this Fifth
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as amended and affected hereby.

 

(b)                              The Credit Agreement, as amended and affected
by the Fifth Amendment referred to above, shall remain in full force and effect
and is hereby ratified and confirmed.

 

6.                                    RELEASE.  As a material part of the
consideration for the Administrative Agent and the Lenders entering into this
Fifth Amendment, the Borrower and each Subsidiary Guarantor (collectively, the
“Releasors”) agree as follows (the “Release Provision”):

 

(a)                               The Releasors, jointly and severally, hereby
release and forever discharge the Administrative Agent, the Swingline Lender,
the Issuing Lender each Lender and the Administrative Agent’s, the Swingline
Lender’s, Issuing Lender’s and each Lender’s predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys and
other professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or
allege to have against any or all of the Lender Group and that arise from events
occurring before the Fifth Amendment Effective Date.

 

(b)                              The Releasors agree not to sue any of the
Lender Group nor in any way assist any other person or entity in suing the
Lender Group with respect to any of the Claims released herein.  The Release
Provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein.

 

(c)                               The Releasors acknowledge, warrant, and
represent to Lender Group that:

 

(i)

 

The Releasors have read and understand the effect of the Release Provision.  The
Releasors have had the assistance of independent counsel of their own choice, or
have had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasors has read and considered the Release
Provision and advised Releasors with respect to the same.  Before execution of
this Fifth Amendment, the Releasors have had adequate opportunity

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 6

 

--------------------------------------------------------------------------------


 

 

 

to make whatever investigation or inquiry they may deem necessary or desirable
in connection with the subject matter of the Release Provision.

 

 

 

(ii)

 

The Releasors are not acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. The Releasors acknowledge that
Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.

 

 

 

(iii)

 

The Releasors have executed this Fifth Amendment and the Release Provision
thereof as a free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person or entity.

 

 

 

(iv)

 

The Releasors are the sole owners of the Claims released by the Release
Provision, and the Releasors have not heretofore conveyed or assigned any
interest in any such Claims to any other person or entity.

 

(d)                             The Releasors understand that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, Swingline Lender, Issuing Lender and each Lender to enter into this Fifth
Amendment.

 

(e)                               It is the express intent of the Releasors that
the release and discharge set forth in the Release Provision be construed as
broadly as possible in favor of Lender Group so as to foreclose forever the
assertion by the Releasors of any Claims released hereby against Lender Group.

 

(f)                                If any term, provision, covenant, or
condition of the Release Provision is held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable, the remainder of the provisions shall
remain in full force and effect.

 

(g)                              The Releasors acknowledge that they may
hereafter discover facts in addition to or different from those that they now
know or believe with respect to the Claims released herein, but the Releasors
expressly shall have and intend to fully, finally and forever have released and
discharged any and all such Claims. The Releasors expressly waive any provision
of statutory or decisional law to the effect that a general release does not
extend to Claims that the releasing party does not know or suspect to exist in
such party’s favor at the time of executing the release.

 

7.                                    COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Fifth Amendment and the other instruments and documents to be delivered
hereunder (including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto).

 

8.                                    SUBSIDIARY GUARANTOR’S ACKNOWLEDGMENT.  By
signing below, each Subsidiary Guarantor (a) acknowledges, consents and agrees
to the execution, delivery and

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 7

 

--------------------------------------------------------------------------------


 

performance by the Borrower of this Fifth Amendment, (b) acknowledges and agrees
that its obligations in respect of its Subsidiary Guaranty Agreement are not
released, diminished, waived, modified, impaired or affected in any manner by
this Fifth Amendment or any of the provisions contemplated herein, (c) ratifies
and confirms its obligations under the Subsidiary Guaranty Agreement, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, the Subsidiary Guaranty Agreement.

 

9.                                    EXECUTION IN COUNTERPARTS.  This Fifth
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this Fifth
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original.  The signature of such Person thereon, for purposes hereof, is to
be considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

10.                            GOVERNING LAW.  This Fifth Amendment and the
other Loan Documents and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Fifth Amendment or any other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.

 

11.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS FIFTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

12.                            HEADINGS.  Section headings in this Fifth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fifth Amendment for any other purpose.

 

13.                            ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED AND AFFECTED BY THIS FIFTH AMENDMENT, AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 8

 

--------------------------------------------------------------------------------


 

CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL 
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL  AGREEMENTS BETWEEN
THE PARTIES.

 

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Page 9

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fifth Amendment is executed as of the date first set
forth above.

 

 

 

BORROWER:

 

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Raymond K. Guba

 

Name:

Raymond K. Guba

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Andrew M. Widmer

 

Name:

Andrew M. Widmer

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and Lender

 

 

 

 

 

By:

/s/ Chris Dolence

 

Name:

Chris Dolence

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph T. Nash

 

Name:

Joseph T. Nash

 

Title:

Underwriting Senior Associate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS

 

HOLDINGS LLC

 

TOG HOLDINGS, INC.

 

TOG MANUFACTURING COMPANY, INC.

 

GPEG, LLC

 

HETSCO HOLDINGS, INC.

 

HETSCO, INC.

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name:

Erin Gonzalez

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------